UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted June 2, 2005*
                               Decided June 6, 2005

                                       Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 04-3758

MARC NORFLEET,                                  Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Eastern
                                                District of Wisconsin
      v.
                                                No. 03-C-378
DANIEL DRINGOLI,
    Defendant-Appellee.                         William C. Griesbach,
                                                Judge.

                                     ORDER

       Marc Norfleet, an Illinois pretrial detainee proceeding pro se, appeals the
grant of summary judgment in favor of Neenah, Wisconsin police detective Daniel
Dringoli in this 42 U.S.C. § 1983 action, alleging constitutional violations during
his arrest and subsequent prosecution. We affirm.

       The civil litigation is premised on events surrounding Norfleet’s arrest and
prosecution for the charge of distributing cocaine within 1000 feet of a school in
violation of Wis. Stat. §§ 961.41(1m)(cm)(4), 961.49. Detective Dringoli arrested
Norfleet after a tip from a confidential source led to the discovery of a cellophane


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-3758                                                                    Page 2

bag containing small plastic baggies of cocaine. The plastic baggies contained
Norfleet’s fingerprints and those of a second unidentified person. The existence of
the unidentified set of fingerprints was not disclosed to Norfleet until five days
before his state criminal trial. Because the prosecutor refused to reveal the identity
of the confidential source, the court dismissed the charge with prejudice.

       Norfleet subsequently sued Detective Dringoli under § 1983, alleging
violations under the Eighth and Fourteenth Amendments based on his arrest and
the alleged withholding of exculpatory evidence (the second set of fingerprints).
The district court screened Norfleet’s complaint under 28 U.S.C. § 1915A and
construed the allegations to state a claim of false arrest or arrest with excessive
force under the Fourth Amendment. After further proceedings, the district court
granted Dringoli’s motion for summary judgment. The court noted initially that it
could have granted summary judgment for Dringoli based on Norfleet’s failure to
submit any supporting affidavits or documents but proceeded to address the merits
of his claim. The court then concluded that Norfleet was challenging his arrest and
not any condition of detention or imprisonment, and so it dismissed the claims that
Norfleet argued arose under the Eighth Amendment (or the Fourteenth
Amendment for a pre-trial detainee). Further, the court explained that qualified
immunity shielded Dringoli from liability because he arrested Norfleet pursuant to
a facially valid arrest warrant, and because Norfleet could not show that Dringoli’s
conduct violated any clearly established right of which a reasonable officer would be
aware. And even if Dringoli were not entitled to qualified immunity, the court
found that there was no factual evidence to support a violation of due process.

       From what we can discern, Norfleet appears to argue on appeal that the
district court’s § 1915A order misled him into thinking that he could proceed only
on a Fourth Amendment legal theory, when he had intended instead to press claims
under the Eighth and Fourteenth Amendment. It is true that the court construed
Norfleet’s complaint as stating a claim of false arrest or arrest with excessive force
under the Fourth Amendment, but in the subsequent proceeding the court
permitted Norfleet to continue to pursue arguments under the Eighth and
Fourteenth Amendments, and the court in fact entertained those arguments.
Norfleet has not identified how he believes he has been harmed by the court’s
handling of these claims.

      Norfleet also asserts without elaboration that the district court’s grant of
summary judgment overlooked several of his due process claims. According to
Norfleet the district court failed to address his claim that Dringoli withheld the
allegedly exculpatory evidence of the second set of fingerprints, “prosecuted” him
despite knowing that another person’s fingerprints were on the bag, and held him
unlawfully in jail for five days on the drug trafficking charge. The district court
properly rejected these claims on their merits, however, and Norfleet has given us
No. 04-3758                                                                    Page 3

no basis to disrupt the court’s rulings. See e.g., Anderson v. Hardman, 241 F.3d
544, 545 (7th Cir. 2001) (litigant must present understandable argument for
disturbing the district court’s judgment).

       Finally, Norfleet contests the district court’s determination that his case was
not sufficiently complex or meritorious to warrant the appointment of counsel. But
there is no constitutional right to counsel in civil cases, see Forbes v. Edgar, 112
F.3d 262, 264 (7th Cir. 1997); Farmer v. Haas, 990 F.2d 319, 322-23 (7th Cir. 1993),
and Norfleet has given us no reason to conclude that the district court abused its
discretion when it determined that his claims were not so complicated as to require
the assistance of counsel. See Zarnes v. Rhodes, 64 F.3d 285, 288-89 & n.2 (7th Cir.
1995).

      Accordingly, we AFFIRM the district court’s grant of summary judgment.